Order, Family Court, New York County (Sheldon Rand, J.), entered on or about January 22, 1996, which denied respondent’s objections to the Hearing Examiner’s order awarding petitioner Commissioner of Social Services, as assignee of a person in receipt of public assistance, child support of $134 a week and retroactive child support of $4,154 (less any support payments made), unanimously affirmed, without costs.
Respondent’s evidence of his alleged indebtedness was neither sufficiently complete nor sufficiently up to date to justify a deviation from the Child Support Standards Act guidelines. For the purpose of fixing arrears, the court properly used the filing date of the first petition, the second, bearing the docket number of the first and the record being silent as to the reasons for its filing (see, Family Ct Act § 449 [1]). We note Family Court Act § 449 (2), which sets the effective date of an order of support as the earlier of the petition’s filing date or the date the children became eligible for public assistance, and the absence of a cross appeal by the Commissioner challenging use of the filing date. Concur—Milonas, J. P., Rubin, Mazzarelli and Andrias, JJ.